Case 0:19-cv-62671-RS Document 57 Entered on FLSD Docket 12/28/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-62671-CIV-SMITH/VALLE

 ROBERT DEL TORO,

        Plaintiff,
 vs.

 MAGNUM CONSTRUCTION
 SERVICES, INC., ET AL.,

        Defendants.
                                        /

       ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

        This matter is before the Court upon Magistrate Judge Valle’s Report and

 Recommendation to District Judge [DE 55] (“Report”), in which she recommends granting

 Plaintiff’s Motion for Final Judgment [DE 49] and granting in part Plaintiff’s Motion for

 Attorney’s Fees, Costs and Prejudgment Interest [DE 43] (“Fees Motion”). Plaintiff has filed

 Objections [DE 56], objecting to the Magistrate Judge’s recommendation to not award certain pre-

 suit attorneys’ fees. In the Objections, Plaintiff also seeks additional attorneys’ fees incurred after

 the filing of his Fees Motion. For the reasons set forth below, the Report is affirmed and adopted.

        Plaintiff objects to the Magistrate Judge’s recommendation that $6,021.40 in attorney’s

 fees incurred preparing and handling administrative mattes that pre-date the filing of this action.

 Plaintiff argues that such administrative, pre-suit work is compensable and that the work done was

 useful and was the type of work ordinarily necessary to secure the final result in this case. The

 cases cited by Plaintiff in support of this proposition, however, all involve civil rights actions and

 fees sought pursuant to civil rights statutes. See Webb v. Bd. of Educ. of Dyer Cty., Tenn., 471

 U.S. 234 (1985) (seeking fees pursuant to 42 U.S.C. § 1988); N. Carolina Dep't of Transp. v. Crest

 St. Cmty. Council, Inc., 479 U.S. 6 (1986) (same); Hensley v. Eckerhart, 461 U.S. 424 (1983)
Case 0:19-cv-62671-RS Document 57 Entered on FLSD Docket 12/28/2020 Page 2 of 3



 (same); Lambert v. Fulton Cty., Ga., 151 F. Supp. 2d 1364, 1367 (N.D. Ga. 2000) (seeking fees

 pursuant to 42 U.S.C. § 1988 and 42 U.S.C. § 2000e-5). Plaintiff has provided no authority

 applying such reasoning to actions brought pursuant to the Fair Labor Standards Act (FLSA).

 Accordingly, Plaintiff has failed to establish that the fees incurred pre-suit in administrative

 proceedings are compensable under the FLSA. Therefore, this objection is overruled.

         Next, Plaintiff does not raise an objection to the Report but, instead, seeks additional fees

 incurred after the filing of the Fees Motion. Objections to a magistrate judge’s report and

 recommendation are not the appropriate vehicle for such a request. See Fed. R. Civ. P. 8(b)(1)

 (stating “[a] request for a court order must be made by motion.”); S.D. Fla. Local Rule 7.3 (setting

 out the requirements for a motion for attorneys’ fees). Objections to a report and recommendation

 are to oppose specifically identified portions of the proposed findings, recommendations or report,

 to specify the basis for such opposition, and to provide supporting legal authority. See S.D. Fla.

 Mag. J.R. 4(b). Plaintiff’s request for additional fees is not a specific opposition to any portion of

 the Report.

         Accordingly, having reviewed the Report, the Motion to Tax Costs, the Motion for

 Attorneys’ Fees and Non-Taxable Expenses, the record, and given that Plaintiff has not filed actual

 objections to the Report, it is

         ORDERED that

         1.      Magistrate Judge Valle’s Report and Recommendation to District Judge [DE 55] is

 AFFIRMED and ADOPTED and incorporated by reference into this Court’s Order.

         2.      Plaintiff’s Motion for Final Judgment [DE 49] is GRANTED.

         3.      Plaintiff’s Motion for Attorney’s Fees, Costs and Prejudgment Interest [DE 43] is

 GRANTED in part and DENIED in part. Plaintiff is awarded $12,131.16 in attorney’s fees and

 $480.00 in costs.

                                                   2
Case 0:19-cv-62671-RS Document 57 Entered on FLSD Docket 12/28/2020 Page 3 of 3



       4.    The Court will enter a separate judgment.

       5.    This case is CLOSED.

       DONE and ORDERED in Fort Lauderdale, Florida, this 28th day of December, 2020.




 cc:   All Counsel of Record




                                             3
